Citation Nr: 1803902	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold weather exposure of the left upper extremity.  

2.  Entitlement to service connection for residuals of cold weather exposure of the bilateral lower extremity.  


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from April 1952 to April 1956 and from March 1961 to October 1962.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2017.  A transcript is of record. At the time of the hearing, the Veteran's attorney indicated that the Veteran wanted to include the issue of entitlement to service connection for residuals of cold weather exposure of the right upper extremity, which had not been appealed.  Given that the VA Form 9 received in January 2014 specifically withdrew this issue, it is not currently before the Board for appellate review.  If the Veteran wishes to file a claim to reopen, he may do so by filing the appropriate form with the RO.

The Board notes that prior to his hearing, the Veteran's attorney submitted a privacy request that has not been fulfilled.  Given that the claims for service connection on appeal are being granted in this decision, there is no prejudice in proceeding with adjudication of the claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor and finds that service connection for residuals of cold weather exposure of the left upper extremity and bilateral lower extremity, diagnosed as peripheral neuropathy, is warranted.  


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for residuals of cold weather exposure of the left upper extremity have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The requirements for establishing service connection for residuals of cold weather exposure of the bilateral lower extremity have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims service connection for residuals of cold weather exposure of the left upper and bilateral lower extremity.  He asserts that he was exposed to the cold while serving onboard the U.S.S. Comstock in Korea and that he has peripheral neuropathy of these extremities as a result.  

The Veteran is competent to report that he was exposed to the cold onboard the U.S.S. Comstock and the Board finds this assertion to be credible. Information on the U.S.S. Comstock submitted in support of the claim corroborates that the ship participated in the Third Korean Winter campaign and the Veteran's service personnel records corroborate that he was onboard this ship during that campaign. 

The Veteran underwent a VA cold injury residuals Disability Benefits Questionnaire (DBQ) in October 2011, at which time he was diagnosed               with peripheral neuropathy of the bilateral upper and bilateral lower extremity. At that time, the Veteran complained of numbness and tingling of his feet and fingers for a long time.  He indicated that he was stationed in Korea between 1951 and 1953 and that he was exposed to cold weather at the time, though he denied injury         and frostbite.  The examiner provided an opinion that the Veteran's peripheral neuropathy of the bilateral upper and bilateral lower extremity is not caused by or   a result of a cold injury during service. The rationale was based on a determination that the Veteran had multiple factors that could cause peripheral neuropathy and that service treatment records did not show any evidence of cold injury.  

The Veteran submitted a December 2012 letter from private physician P.S.,         who reported that the Veteran had peripheral neuropathy of the upper and lower extremities secondary to cold injuries during service when he suffered extreme   sub-zero temperatures on the deck of the U.S.S. Comstock and during inclement weather conditions.  

The Board acknowledges that these opinions are in conflict with each other; however, it has no reason to favor one opinion over the other. As such, it finds that the evidence is at least in equipoise regarding whether the Veteran has residuals affecting his left upper and bilateral lower extremity as a result of his exposure to cold weather during service on board the U.S.S. Comstock.  Given the foregoing, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection for residuals of cold weather exposure of the left upper extremity and bilateral lower extremity, diagnosed as peripheral neuropathy, is warranted. 



ORDER

Service connection for residuals of cold weather exposure of the left upper extremity is granted.  

Service connection for residuals of cold weather exposure of the bilateral lower extremity is granted.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


